DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. 1-20 Patent No. 10,078,933 in view of O’Donnell EP 2787492. The previous allowed patent discloses a semi-automated canister distribution system but not the specifics for the data element being a barcode which is scanned or a code entered by a key pad. O’Donnell teaches the data element being a barcode which is scanned or a code entered by a key pad. It would have been obvious to one skilled in the art to modify they previously allowed patent to include the data element being a barcode which is scanned or a code entered by a key pad because they are convenient methods of presenting a data element in a remote location freeing up employees from monitoring or assisting in a canister purchase or exchange.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21,22,24-32 and 35-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Donnell et al. EP 2787492.
O’Donnell discloses a semi-automated canister distribution system, comprising: 
(Re claim 21) “a cabinet comprising a compartment and a door” (124 figure 1). “a human-machine interface” (110 figure 1). “a cabinet controller in communication with said human-machine interface” (abstract). “said cabinet controller communicably coupled to a point-of-sale device” (para 0020). “the point-of-sale device configured to print a data element on a receipt” (para 0039). “said semi-automated canister distribution system configured to authenticate a purchase based on the data element” (para 0040).
(Re claim 22) “The semi-automated canister distribution system of claim 21 further comprising an auto-count system” (abstract ‘means for detecting presence’).
(Re claim 24) “a receipt scanner” (para 0035).
(Re claim 25) “said data element comprises a barcode” (para 0035). 
(Re claim 26) “said data element comprises a set of digits” (para 0012,0035,0039).
(Re claim 27 “said cabinet controller is configured to intercept one or more signals from the point-of-sale device” (para 0015).
(Re claim 28) “wherein the one or more signals from the point-of-sale device are indicative of a purchase transaction made by a purchaser” (para 0015).
(Re claim 29) “said human-machine interface comprises a keypad” (para 0040).

(Re claim 31) “a point-of-sale system communicably coupled to a canister cabinet, the point-of-sale system generating a receipt comprising a data element indicative of a transaction” (abstract, para 0035). “inputting the data element into an interface of the canister cabinet” (para 0035). “identifying the transaction based on the inputted data element” (para 0035). “transmitting a first signal from a cabinet controller to change a door between a locked state and an unlocked state” (abstract). “locking the door after the user has removed a canister from the canister cabinet” (abstract). 
(Re claim 32) “transmitting a first signal from a first unit detection device which first signal indicates removal of an at least substantially full canister from the canister cabinet” (abstract, ‘means for detecting the presence”).
(Re claim 35) “inputting the data element into the interface comprises entering a code on a keypad” (para 0040).
(Re claim 36) “inputting the data element into the interface comprises scanning the receipt with a scanner” (para 0035).
(Re claim 37) “inputting the data element into the interface comprises scanning a barcode on the receipt” (para 0035).
(Re claim 38) “receiving a second signal from a second unit detection device” (abstract, para 0026).
(Re claim 39) “the second signal indicates placement of a substantially empty canister into the canister cabinet” (abstract, para 0026).
(Re claim 40) “updating a location of canister inventories” (claim 14).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell in view of Blong US 6,761,194.
O’Donnell discloses two means for detecting the presence of a canister in a compartment
O’Donnel does not disclose that the auto-count system/detecting device (means for detecting presence) further comprises a weight sensor. 
Blong teaches the auto-count system further comprises a weight sensor (col 1-2 lines 59-5). 
It would have been obvious to one skilled in the art to include one or more weight sensors because it allows the system to determine the addition of removal of empty, full or authentic canisters.

Claims 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell in view of Suellentrop US 2017/0301172.
O’Donnell discloses two means for detecting the presence of a canister in a compartment
O’Donnell does not disclose that the detection device comprises transmitting the first signal from a camera.
	Suellentrop teaches that the detection device comprises transmitting the first signal from a camera (abstract, clm 28, para 0024).
	It would have been obvious to one skilled in the art to modify O’Donnell to include that the detection device comprises transmitting the first signal from a camera because a camera can identify that the cylinder is authentic and not some other object used to fool a more basic sensor.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655